UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-4924


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

v.

MERCY COFFIE-JOSEPH, a/k/a Mercy A. Coffie,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cr-00213-RWT-1)


Submitted:   September 15, 2015               Decided:    February 16, 2016


Before DUNCAN    and   FLOYD,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Columbia,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, Margaret A. Moeser, Special
Assistant United States Attorney, Thomas P. Windom, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mercy Coffie-Joseph was convicted of five counts of wire

fraud, in violation of 18 U.S.C. § 1343; two counts of money

laundering, in violation of 18 U.S.C. §§ 1956 and 1957; two

counts of passport fraud, in violation of 18 U.S.C. § 1542; and

one   count     of    aggravated      identity       theft,       in     violation          of

18 U.S.C. § 1028A.          Coffie-Joseph’s Guidelines range for counts

one through nine was 57 to 71 months, but the district court

varied      upward    and     sentenced         Coffie-Joseph       to     96    months’

imprisonment on those counts.              On count ten, the district court

imposed the statutorily-mandated consecutive term of 24 months,

bringing     Coffie-Joseph’s       total        sentence    to    120    months.           On

appeal, Coffie-Joseph claims that her sentence is unreasonable.

For   the   reasons    that    follow,      we    affirm    the    judgment          of    the

district court.



                                           I.

      At Coffie-Joseph’s sentencing hearing on November 25, 2014,

the   district    court     adopted    the      factual    findings      of     the       Pre-

Sentencing       Report,      which    detailed           the     criminal          conduct

underlying     Coffie-Joseph’s        convictions.              Coffie-Joseph         stole

over $470,000 from her former employer, Systems Assessment and

Research     Corporation,      and    the       company’s       founder,      Dr.     Maria

Hankerson.       Coffie-Joseph        also       stole    the    identity       of    Nancy

                                            2
Joseph, a resident of Ohio who shared the same last name and

birth    date     as    Coffie-Joseph.          Coffie-Joseph      used    the    stolen

identity to obtain a valid United States passport to visit the

home in Ghana she had purchased with the misappropriated funds.

After her arrest, Coffie-Joseph obstructed justice during her

interview with U.S. Pretrial Services and her initial detention

hearing     by    refusing       to   disclose       her    falsely-procured        U.S.

passport and failing to report the additional $18,000 in income

she had fraudulently received through unemployment benefits.

     At Coffie-Joseph’s sentencing hearing, which took place on

November 25, 2014, the district court calculated Coffie-Joseph’s

offense level to be 25 and her criminal history category to be

I.      J.A.     769.     This    yielded       a   Guidelines     range    of    57   to

71 months’ imprisonment on counts one through nine, followed by

the mandatory 24-month consecutive term for count ten.                      Id.

        The district court concluded, however, “that a guideline

sentence would not be sufficient to comply with the purposes of

sentencing       set     forth   in   federal       law,”    and    explained      that

conclusion as follows:

        It is really kind of hard to capture the seriousness
        of this offense with the dry technical criteri[a] of
        the guidelines.   But if I take a look simply at the
        maximums that Congress has provided for the offenses
        of conviction in this case, in the case of Counts One
        through Six, a maximum of 20 years, Count Seven
        through Nine, ten years, and Count Ten, two years
        consecutive, I cannot imagine that Congress could have
        conceived of something in the form of the crimes

                                            3
     committed in Counts One through Six that could be
     worse than this unless you want to do it solely in
     terms of amount of loss. This is something where the
     amount of the loss while a tragic circumstance for the
     principal victim in this case, Ms. Hankerson doesn’t
     tell the story.    It’s not the amount of the loss.
     It’s the consequences of that loss to a lovely woman
     who set up a successful business that should have
     succeeded and been prospering rather than being in
     ruins.   And when you consider that Congress thought
     the worst case scenario was worth 20 years, the
     question is whether something half that long is
     sufficient.

Id. at 802-803.

     Ultimately, the district court sentenced Coffie-Joseph to a

total    of   120   months’   imprisonment,   comprising   96   months   on

counts one through nine and a consecutive term of 24 months on

count ten.       Id. at 803-04.    The district court thus imposed a

sentence 26% above the upper end of Coffie-Joseph’s Guidelines

range.    Appellant’s Br. at 7.     Coffie-Joseph appealed.

     Coffie-Joseph contends that her sentence is unreasonable,

arguing that the district court failed to adequately explain how

a   sentence     within   the   Guidelines    range   would     have   been

insufficient to serve the requirements of 18 U.S.C § 3553(a).

We disagree. *




     *  We also disagree with Coffie-Joseph’s argument that her
upward varied sentence is presumptively unreasonable.        See
Appellant’s Br. at 8.      Courts of appeal “may not apply a
presumption of unreasonableness” to sentences outside the
Guidelines range.     Gall v. United States, 552 U.S. 38, 51
(2007).   Instead, we “must review all sentences—whether inside,
(Continued)
                                     4
                                            II.

     Coffie-Joseph           does    not     contend          that    her     sentence        was

procedurally         unreasonable.          Thus,       we    proceed        to    assess    the

substantive reasonableness of her sentence under an abuse-of-

discretion standard.             See United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009) (citing Gall v. United States, 552 U.S. 38,

51 (2007)).

     In reviewing a variant sentence, “we consider whether the

sentencing         court   acted     reasonably         both    with        respect    to    its

decision      to    impose   such     a    sentence      and     with       respect    to    the

extent of the divergence from the sentencing range.”                                       United

States    v.    Hernandez-Villanueva,             473    F.3d        118,    123    (4th    Cir.

2007) (citations omitted).                We “must give due deference to the

district       court's     decision       that    the    §     3553(a)       factors,       on   a

whole, justify the extent of the variance.”                                 Gall, 552 U.S.

at 51.

     We       conclude       that     the    district           court        offered        ample

justification for its 26% upward variance from the Guidelines

range.        The    district       court    considered         the     maximum       sentence

provided by Congress on all of Coffie-Joseph’s counts: twenty

years    on    counts      one   through     six;       ten    years    on        counts   seven



just outside, or significantly outside the Guidelines range—
under a deferential abuse-of-discretion standard.” Id. at 41.



                                             5
through nine; and two consecutive years on count ten.                    The court

concluded that “Congress could [not] have conceived of something

in the form of crimes committed in Counts One through Six that

could be worse than this.”           J.A. 802.

     Moreover,      the   district     court    explicitly   stated      that     the

Guidelines’    focus      on   the    amount     of   monetary    loss      did   not

sufficiently take into account the consequences of the crime or

the purposes of the § 3553(a) factors.                 The court stated that

the sentence imposed was necessary to promote respect for the

law and deter this type of criminal conduct.                 Id. at 801.          In

considering the § 3553(a) factors, the district court focused on

Coffie-Joseph’s      history,        characteristics,      and    the     need     to

protect the public from further crimes by Coffie-Joseph.                          See

18 U.S.C. § 3553(a).

     Given    the    district    court’s       detailed   explanation        of   the

basis for the sentence imposed, we find the sentence reasonable

and defer to the judgment of the district court.                        See United

States v. Evans, 526 F.3d 155, 163 (4th Cir. 2008) (holding an

upward variance reasonable because the district court considered

the PSR and impact on the victim); see also United States v.

McNeill, 598 F.3d 161, 167 (4th Cir. 2010) (holding a sentence

reasonable    that     considered       the    seriousness       of   the    crime,

deterrence, and the defendant’s history).



                                         6
                                          III.

       In   sum,    the   sentence    selected       by    the   district     court    is

reasonable,        and    we   find   Coffie-Joseph's            arguments     to     the

contrary unavailing.           The district court provided ample reasons

why    “the   §     3553(a)    factors,        on    the    whole,    justified       the

sentence.”        See Gall, 552 U.S. at 60.                The sentence imposed on

Coffie-Joseph “may not be the only reasonable sentence, but it

is a reasonable sentence, and the Supreme Court has directed

that   any    reasonable       sentence     be      upheld.”        Evans,    526    F.3d

at 166.

       Accordingly, we deny the petition for review.                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in   the   materials        before    this    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           7